By the Court,

Saeeobd, J.
This case is not presented in such manner as will authorize or require this court to consider the question as to whether or no error did in fact occur at and during the trial below. The only exception which appears in the record and bill of exceptions is that excepting to the ruling of the court in denying the motion of defendant for a new trial, which said motion was based on the fol*362lowing grounds, to-wit: “Error of law occurring at the trial and excepted to by the said defendant.”
But this exception will not avail the plaintiff in error anything, inasmuch as the record utterly fails to show that any error of laxo occurred at the trial which xvas excepted to. It may have been an oversight in the party excepting; hut it is nevertheless the fact as the case is brought before this court. When a party desires to save exceptions, the record must in some way affirmatively show that they have been duly taken; otherwise they will he regarded as waived.
The judgment of the district court will he affirmed.
All the justices concurring.